Citation Nr: 0640110	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from March 1974 to June 1994.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits listed on the first page, above.  


FINDINGS OF FACT

1.  A chronic left ear hearing loss disability related to 
service has not been demonstrated.

2.  Chronic sinusitis related to service has not been 
demonstrated.

3.  A chronic left knee disability related to service has not 
been demonstrated.

4.  A chronic right knee disability related to service has 
not been demonstrated

5.  A right shoulder disability related to service has not 
been demonstrated, and degenerative joint disease (DJD) was 
not present to a compensable degree within one year after 
separation from service.

6.  A chronic low back disability related to service has not 
been demonstrated, and degenerative disc disease (DDD) was 
not present to a compensable degree within one year after 
separation from service.



CONCLUSIONS OF LAW

1.  A chronic left ear hearing loss disability was not 
incurred in or aggravated by service, and a left ear 
sensorineural hearing loss disability may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  A chronic left knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).

4.  A chronic right knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).

5.  A right shoulder disability was not incurred in or 
aggravated by service, nor may such a disability be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2006).

6.  A chronic low back disability was not incurred in or 
aggravated by service, nor may such a disability be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In an October 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  He was 
told what evidence was needed to substantiate his claims, as 
well as what information and evidence VA would obtain on his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claims.

The Board finds that the content of the October 2001 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
October 2004 SOC (mailed in November 2004) and March 2005 
SSOC (mailed in April 2005) were issued, each of which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  However, since 
the decision herein denies entitlement to compensation, any 
such matters are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis (e.g., DJD or DDD) becomes manifest to a 
degree of 10 percent within one year after the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Left ear hearing loss

The veteran's service medical records (SMRs) show that in 
July 1975 he was seen for complaints of dizziness, nausea, 
and moderate to severe headaches.  His tympanic membranes 
were clear and the canals were slightly red bilaterally; the 
left was particularly sensitive to otoscopic examination.  
The diagnosis was viral labrynthitis.  However, at no time 
during service was the veteran found to have a left ear 
hearing loss.  While he complained at the time of his March 
1994 retirement examination of bilateral hearing loss, a left 
ear hearing loss was not documented.  

The November 2001 VA examination noted that the veteran's 
tympanic membranes were normal.  He was reexamined by VA in 
March 2005.  He stated that he had a hearing loss, which he 
related to noise exposure in service.  The tympanic membranes 
were within normal limits.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000






LEFT
20
15
20
20
25

The diagnosis was normal hearing.

After a careful review of the evidence of record, the Board 
finds that service connection for a left ear hearing loss 
disability has not been established.  The objective evidence 
shows that there was no indication of a hearing loss in 
service and no currently diagnosed left ear hearing loss 
disability for VA purposes.  Since there is no current 
disability and no disease or injury in service, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left ear hearing loss 
disability.

B.  Sinusitis

The veteran's SMRs show that he was treated for sinusitis 
between 1974 and 1989.  Examinations conducted in March 1984, 
March 1988, and January 1992 were negative for sinusitis.  
His March 1994 service retirement examination noted his 
complaints of 5 to 6 episodes of sinusitis between 1974 and 
1993.  This condition had been treated, and he had had a full 
recovery.  

Following service, the veteran was examined by VA in November 
2001; his sinuses were nontender.  He was re-examined by VA 
in March 2005.  He stated that he had had many sinus 
infections over the years.  The objective examination noted a 
left nasal septum deviation.  A CT scan reflected no sinus 
disease.

After a careful review of the evidence of record, it is found 
that service connection for sinusitis has not been 
established.  While the evidence of record demonstrates that 
the veteran was treated for sinusitis in service, there is no 
indication that this treatment resulted in the development of 
a chronic disease.  His March 1994 retirement examination 
found no evidence of any sinusitis, nor did the VA 
examinations conducted in November 2001 and March 2005.  
Given the silence of the records from 1994 to 2005, the Board 
finds that, despite the treatment for sinusitis in service, 
there is no current chronic sinus disability for which 
service connection can be awarded.  Thus, it is found that 
the preponderance of the evidence is against the veteran's 
claim for service connection for sinusitis.

C.  Left knee

The SMRs show that in October 1992 the veteran was seen for 
complaints of pain and swelling in the left knee.  He said 
that he had felt his knee "go out" as he was walking into 
the grocery store.  There was no locking, but he reported a 
subsequent feeling of instability and edema.  The objective 
examination noted that he had full extension with peripatella 
edema.  There was pain medial to the patella, and the 
Drawer's sign was normal.  The assessment was patellar 
subluxation.

A March 1995 VA examination noted the veteran's complaints of 
multiple joint pain that was related to fibromyalgia.  
Another VA examination conducted in March 2005 noted a 
diagnosis of synovitis.  The examiner noted that this 
condition had not been caused by service, and was not related 
to any event documented in service.

Upon careful review of the evidence of record, we find that 
service connection for a left knee disability has not been 
established.  While the veteran was treated for acute 
patellar subluxation in sevice, and while synovitis is 
currently diagnosed, there is no indication that the latter 
diagnosis is related in any way to his period of service.  
There is no suggestion that the patellar subluxation was 
treated following initial visit in October 1992, and the VA 
examination clearly found that his diagnosed synovitis was 
not related to this acute injury.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disability.

D.  Right knee

The veteran's service medical records show that he was seen 
at the time of his March 1994 retirement examination with 
complaints of right knee pain following a motor vehicle 
accident that had recently occurred.  An X-ray of the knee 
was negative.  There was tenderness to the suprapatellar area 
of the right knee without swelling.  

A March 1995 VA examination noted complaints of joint pain 
related to fibromyalgia.  Another VA examination conducted in 
March 2005 noted a diagnosis of synovitis.  The examiner 
opined that this disorder was not caused by his service or by 
any event that was documented in the SMRs.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a right knee 
disability has not been established.  While the veteran did 
suffer an acute right knee injury in March 1994, there is no 
indication that this resulted in the development of a chronic 
right knee disability.  In fact, the VA examiner opined in 
March 2005 that the currently diagnosed synovitis was not 
related to any documented event in the service medical 
records.  Therefore, service connection for a chronic right 
knee disability cannot be awarded, because the preponderance 
of the evidence is against the claim.

E.  Right shoulder

The veteran's SMRs do not show any complaints of, or 
treatment for, a right shoulder disorder.  Moreover, the 
March 1994 retirement examination made no mention of any 
right shoulder disorder.

A September 1995 VA outpatient treatment note referred to the 
veteran's complaint that the right shoulder was slightly 
tender over the trapezius.  He had full range of motion.  In 
January 2000, he complained of intermittent pain in the right 
shoulder.  He was diagnosed with subdeltoid bursitis.

In March 2005, the veteran was afforded a VA examination.  He 
was diagnosed with DJD of the acromioclavicular joint.  The 
examiner opined that this condition was not related to any 
event in service.

Upon careful review of the evidence of record, the Board 
finds that service connection for a right shoulder disability 
has not been established.  While DJD of the acromioclavicular 
joint is currently diagnosed, there is no indication that 
this disorder was present either in service or to a 
compensable degree within one year of his separation from 
service.  In fact, there is no indication that any right 
shoulder injury or disease was present in service to which 
his diagnosed DJD of the acromioclavicular joint could be 
related.  Therefore, the preponderance of the evidence is 
against the claim for service connection for a right shoulder 
disability.

F.  Low back

The veteran's SMRs show that in May 1992 he was injured in a 
motor vehicle accident; he was a passenger in a car that had 
been struck on the side.  He was tender all along the spine.  
He also had spasms and some weakness on the left.  The 
straight leg raise tests were negative except for some pain.  
The assessment was status post motor vehicle accident, 
multiple muscle strains, probable left brachial plexus 
injury.  There were no further complaints made in service 
until March 1994, at the time of the retirement examination.  
He again noted that he had been involved in a motor vehicle 
accident.  He had low back pain centralized secondary to the 
impact.  An X-ray was normal.

A March 1995 VA examination of the veteran referred to 
multiple joint pains related to fibromyalgia.  VA outpatient 
treatment records from May 2002 showed his complaints of low 
back pain with right radicular symptoms.  In December 2002, 
he was found to have a herniated disc and DJD.  In August 
2003, he underwent a successful L5-S1 laminectomey and 
microdiscectomy.

VA examined the veteran in March 2005.  He was diagnosed with 
DDD of the lumbar spine.  The examiner opined that the 
condition was not caused by or related to any condition 
documented in the service medical records.

Upon careful review of the evidence of record, it is found 
that service connection for a low back disability has not 
been established.  While the veteran was treated for two 
acute injuries in service following motor vehicle accidents, 
there is no indication that this resulted in the development 
of a chronic disorder.  There was no indication of any 
treatment for any back complaints between his discharge from 
service and the VA treatment records from 2002 which showed 
diagnoses of a herniated disc and DJD.  There is no 
indication that these disabilities were present in service, 
or that any degenerative disease had developed to a 
compensable degree within one year after his retirement from 
service.  In fact, the VA examiner had opined in March 2005 
that there was no relationship between the diagnosed DJD and 
DDD and any documented event in service.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for low back disability.


ORDER

Entitlement to service connection for left hearing loss is 
denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


